Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 3, 2021

                            No. 04-21-00216-CR & 04-21-00217-CR

                                      John David BABYAK,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2018CR9102, 2018CR9104
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
       Appellant’s brief in these consolidated appeals was originally due July 29, 2021; however
the court granted appellant an extension of time until August 30, 2021. Neither the brief nor a
motion for extension of time has been filed.

       We therefore order appellant’s appointed counsel, Edward F. Shaughnessy, to file
appellant’s the brief by September 13, 2021.

        Counsel is advised that no further extensions of time will be granted absent a motion,
filed by the date the brief is due, that: (1) demonstrates extraordinary circumstances warranting
further delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and
(3) provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline. The court does not generally consider a heavy work schedule to be
an extraordinary circumstance.

       If the brief or a conforming motion is not filed by the date ordered, this appeal may be
abated for a hearing pursuant to Texas Rule of Appellate Procedure 38.8(b)(2).




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court